              Case 7:20-cv-03559-VB Document 6 Filed 05/20/20 Page 1 of 1
 AO399 (01109)Waiverof the Serviceof Summons


                                      UNITED STATES DISTRICT COURT
                                                                       for the
                                                       Southern District         ofNew York
                      MELANIEFEDELE                                          )
                              Plaintiff                                      )
                                 V.                                          )     Civil Action No. 7:20-cv-03559
                      MARISTCOLLEGE                                          )
                             Defendant                                       )

                                             WAIVER OF THE SERVICE OF SUMMONS

 To: Phil! L Fraietta
              (Name of the plaintiffs attorney or unrepresented plaintiff)


          !
          have r~ceiv~d your request to waive service of a summons in this action along with a copy of the complaint,
 two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

          I, or the entity I represent , agree to save the expense of serving a summons and complaint in this case.

 . . . ~ understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's
Junsd1ct1on, and the venue of the ·action, but that I waive any objections to the absence of a summons or of service .

        I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from                05/18/2020            , the date when this request was sent ( or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.


Date: ·   ('I\°") 1 D,, 1 01..0
                         MaristCollege                                                               Sima Saran Ahuja
       Printed name of party waiving service of summons                                                 Printed name
                                                                                             College Counsel, Marist College
                                                                                      3399 North Road, Poughkeepsie, New York 12601

                                                                                                           Address

                                                                                                  Slma.Ahuja@marist.edu
                                                                                                       E-mailaddress

                                                                                                       (845) 575-3445
                                                                                                       Telephone number

                                                                                      of
                                           Duty to Avoid UnnecessaryExpenses Serving a Summons
         Rule4 of the FederalRulesof CivilProcedurerequirescertaindefendantsto cooperatein savingunnecessaryexpensesof servinga summons
and complaint. A defendantwho is locatedin the UnitedStatesand who failsto returna signedwaiverof servicerequestedby a plaintifflocatedin
the UnitedStateswill be requiredto pay the expenses of service,unlessthe defendantshowsgood causefor the failure.
          "Goodcause"does not includea beliefthat the lawsuitis groundless,or that it has beenbroughtin an impropervenue,or that the court has
no jurisdictionover this matteror over the defendantor the defendant's property.
       If the waiveris signedand returned, you can stillmakethese and all otherdefensesand objections,but you cannotobjectto the absenceof
a summonsor of service.

           If you waiveservice,then you must,withinthe timespecifiedon the waiverform,serve~nansweror a motionunderRule 12on the plaintiff
and file a copywiththe court. By signingand returningthe waiverform,you are allowedmoretime to respondthan if a summonshad beenserved.
